       Case 3:17-cv-06932-MMC Document 105 Filed 10/02/18 Page 1 of 2




 1   Daniel Johnson Jr. (Bar No. 57409)
     Mario Moore (Bar No. 231644)
 2   Robert G. Litts (Bar No. 205984)
     DAN JOHNSON LAW GROUP, LLP
 3   400 Oyster Point Blvd., Suite 321
     South San Francisco, CA 94080
 4   Telephone: (415) 604-4500
     dan@danjohnsonlawgroup.com
 5   mario@danjohnsonlawgroup.com
     robert@danjohnsonlawgroup.com
 6
     Lyle B. Vander Schaaf (DC Bar No. 422380)
 7   Evi T. Christou (DC Bar No. 1600066)
     Fei Hu (DC Bar No. 1016150)
 8
     BRINKS GILSON & LIONE
 9   1775 Pennsylvania Ave, NW, Suite 900
     Washington, DC 20006
10   Telephone: (202) 296-8700
     lvanderschaaf@brinksgilson.com
11   echristou@brinksgilson.com
     fhu@brinksgilson.com
12
     Appearance pro hac vice
13
     Harold V. Johnson (IL Bar No. 6188149)
14   BRINKS GILSON & LIONE
     455 N. Cityfront Plaza Drive, Suite 3600
15   Chicago, IL 60611
     Telephone: (312) 321-4200
16   hjohnson@brinksgilson.com
     Appearance pro hac vice
17

18   Attorneys for Specially Appearing Defendant
     Fujian Jinhua Integrated Circuit Co., Ltd.
19

20                               UNITED STATES DISTRICT COURT

21                           NORTHERN DISTRICT OF CALIFORNIA

22   MICRON TECHNOLOGY, INC.,                      Case No. 3:17-CV-6932-MMC

23                  Plaintiff,

24           v.                                    DEFENDANT FUJIAN JINHUA
                                                   INTEGRATED CIRCUIT CO., LTD.’S
25   UNITED MICROELECTRONICS                       CERTIFICATION OF INTERESTED
     CORPORATION, FUJIAN JINHUA                    ENTITIES OR PERSONS (CIVIL L.R. 3-15)
26   INTEGRATED CIRCUIT CO., LTD., and
     DOES 1-10                                     Judge: Hon. Maxine M. Chesney
27                                                 Courtroom: 7, 19th Floor
                    Defendants.
28


     JINHUA’S CIVIL L.R. 3-15 CERTIFICATION                    Case No. 3:17-CV-6932-MMC
       Case 3:17-cv-06932-MMC Document 105 Filed 10/02/18 Page 2 of 2




 1          TO THE CLERK OF THE ABOVE ENTITLED COURT:

 2          Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other than the

 3   named parties, there is no such interest to report.

 4

 5

 6   DATED: October 2, 2018                         DAN JOHNSON LAW GROUP, LLP

 7

 8                                                   By:    /s/ Daniel Johnson Jr.
                                                           Daniel Johnson, Jr.
 9

10                                                         Attorneys for Defendant
                                                           FUJIAN JINHUA INTEGRATED CIRCUIT
11                                                         CO., LTD.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          -2-
     JINHUA’S CIVIL L.R. 3-15 CERTIFICATION                              Case No. 3:17-CV-6932-MMC
